MEMORANDUM ***
Jorge Francisco Bravo-Rosas appeals the length of his sentence for violating the terms of his supervised release. Bravo does not appeal the district court’s finding that he violated the terms of his supervised release. We have jurisdiction under 28 U.S.C. § 1291.
The parties have advised the court that Bravo was released on March 11, 2015. This appeal is therefore moot. See United States v. Palomba, 182 F.3d 1121, 1123, n. 3 (9th Cir.1999).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.